Title: From Alexander Hamilton to William Beekman, [1 March 1797]
From: Hamilton, Alexander
To: Beekman, William


[New York, March 1, 1797.] “Having reconsidered the case of your Uncle (Wm. Beekman’s) Will with the authorities—I advise the Devisees to claim all that by the Partition became his several property & which in my former opinion with Mr. Evertson was considered as passing by his Will, not merely a proportion equal to his interest before Partition in the part which remained to him after partition. The principle seems to be not only that a partition simply is not a revocation of the devise but that the part acquired in severalty in lieu of the part before held in common passes wholly to the devisee.…”
